March 8, 1918. The opinion of the Court was delivered by
These two cases, between the same parties, were tried together. The statutes of this State require its railroads to transport and deliver goods in a reasonable time, and then sets forth what is a reasonable time. It further provides a penalty of $5 per day for unreasonable delay. Another statute makes connecting carriers agents for each other. Two cases of goods were shipped to the plaintiff from Kershaw, S.C. and neither was delivered in the time required by the statute. Two cases were shipped over the Southern Railway from Kershaw to Camden, over the North Western Railroad from Camden to Sumter, and over the Atlantic Coast Line Railroad from Sumter to Marion. The Coast Line was sued for the delay. On the trial the defendant showed that there was no delay on its road. The plaintiff claims that, inasmuch as these connecting carriers are agents for each other it has a right to judgment against the defendant on account of the delay of its agents, the connecting carriers.
It is the not necessary to burden this opinion by incorporating the sections of the statutes. They are easily accessible to those interested.
Section 2574 (Code of Laws of South Carolina 1912, vol. I) declares that connecting carriers are agents for each other. Section 2575 provides the extent of the liability, and *Page 152 
says they are liable "for any damages for injury or damages to, or loss, or delay of any freight, baggage or other property sustained anywhere in such * * * transportation over connecting lines or either of them." The section then proceeds to give a right of action to the carrier sued, to recoup against its defaulting agent. It is by no means clear that the right of action for damages includes the penalty. The latter part of section 2575, however, does make it clear that the penalty for delay is not included. It says: "Such carrier so held liable to such person or persons shall be entitled in a proper action to recover the amount of any loss, damage or injury it may be required to pay such person or persons from the carrier through whose negligence the loss, damage or injury was sustained."
It would not be a reasonable construction to hold that the carrier, which was not in default, could be held responsible for loss, damage, and injury to the property which it could recoup, and also held reasonable for a penalty which it could not recoup.
Connecting carriers are agents for each other, but the agency is limited, and the penalty is not within the limitation.
The judgment is affirmed.